RENDERED: OCTOBER 7, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                            Court of Appeals

                             NO. 2021-CA-0395-MR


TATUM BETH BAILEY                                                   APPELLANT



                 APPEAL FROM LETCHER CIRCUIT COURT
v.               HONORABLE JAMES W. CRAFT, II, JUDGE
                        ACTION NO. 19-CI-00036



GERALD HENRY BAILEY,
MADONNA LOUISE BAILEY, AND
MICHAEL WAYNE SEXTON                                                 APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND TAYLOR, JUDGES.

MAZE, JUDGE: Tatum Beth Bailey (Tatum), pro se appeals from an order of the

Letcher Circuit Court denying her petition for custody and permitting her son, S.S.,

to remain in the custody of his maternal grandparents, Gerald and Madonna Bailey

(the Baileys). We affirm.
                                       BACKGROUND

                 In action No. 07-J-00193-003, S.S. was removed from Tatum’s

custody in a dependency, neglect, and abuse action in Letcher District Court.1 The

basis for this removal is unclear. Permanent custody of S.S. was awarded to the

Baileys in that action in 2011.

                 In December of 2012, Tatum entered guilty pleas to numerous cold

check charges. Although she reached a diversion agreement with the

Commonwealth, there was a motion to void pre-trial diversion filed on June 12,

2013, and on October 28, 2013, her diversion agreement was declared void. She

was then sentenced in accordance with its terms.

                 In 2019, following her release, Tatum filed what is styled a “Petition

for Custody” in Letcher Circuit Court and on September 29, 2020, a final hearing

was held before the domestic relations commissioner.

                 Glenn Cornett testified on behalf of Tatum. He stated that he knows

the Baileys and he knows the child. Based upon his observations, the child gets

along with the Baileys. Madonna Bailey takes him to school. On cross-

examination, he stated that there is not much interaction between Tatum and her

son.




1
    Records of those proceedings were not provided to this Court.

                                                -2-
                Tatum testified that S.S. has been with the Baileys since he was three

years old. He was placed there by social services. She was incarcerated for

eighteen months for violation of her felony pre-trial diversion agreement arising

out of numerous bad check charges.

                Her nursing license was suspended in 2011 because narcotics were

missing from the hospital where she was employed. She admitted to having

substance abuse problems, specifically a cocaine addiction. She believes she

would be eligible for reinstatement. However, she is unable to work due to poor

health.

                She now earns money by cleaning for her neighbors. She lives in a

home with her cousin, Jeff Adams, who helps her with the bills. However, he is

preparing to move out. She admits that the home only has one window and one

door and would be difficult to exit in the event of fire. She also admits that there

have been bed bugs in the home.

                She testified that she has an active DVO2 against Gerald Bailey and

does not have a good relationship with Madonna Bailey. She stated that she has

not been in their house since 2018 but she believes there is domestic violence in

the home.




2
    Domestic Violence Order.

                                           -3-
              She is aware that S.S. suffers from Asperger’s Syndrome and has

seizures for which he takes medication. She believes that he needs help with “life

skills.”

              Claude Short, a social worker, was also called as a witness on Tatum’s

behalf. He testified that he was called to investigate a report of suspected abuse by

Tatum about a year ago. He found the report to be unsubstantiated.

              Jeff Adams, Tatum’s cousin, testified that they live in a three-

bedroom house. Although S.S. has a bedroom upstairs, he most often sleeps

downstairs with his mother. He stated that he is moving out of the home and will

not be living with the child, although he will continue to help her financially.

              The first witness called on behalf of the Baileys was Dorothy Ison, the

child’s paternal grandmother.3 She testified that it was in S.S.’s best interest to

remain in the Baileys’ custody since they have a good relationship, and the Baileys

see to his regular needs and his education. They also taken him places and do

things with him.

              Her husband, James Ison, testified that they enjoy having S.S. visit

with them every other week. He stated that the child needs to live with the

Baileys.


3
  The Isons are the parents of Michael Wayne Sexton, the father of S.S. A guardian ad litem was
appointed for purposes of service while Sexton was incarcerated and he appeared pro se at the
final hearing.

                                              -4-
             Madonna Bailey testified that she enjoys taking S.S. places such as

Pigeon Forge and Gatlinburg. She never makes promises to him to get him to stay

with her. Any promises she makes to him are because she loves him.

             She stated that because of his Asperger’s he has fears and she believes

that Tatum needs to be more understanding about these fears. She indicated that,

while S.S. is functioning at the appropriate grade level, he is emotionally

immature.

             On cross-examination, Mrs. Bailey was asked about S.S.’s school

records. She testified that the custody dispute has affected his grades. She stated

that he does not take schoolwork to Tatum’s house. His records also reflected

behavioral issues including suspension for such things as hitting a teacher and

stabbing another student. She indicated that she does not know if Tatum was told

about these episodes. She said that she tried to keep her informed, but she

admitted that she does not call her about parent-teacher conferences because she

thought Tatum got the information from the website.

             Finally, the commissioner conducted an in camera interview with S.S.

He is now thirteen years old. He stated that he likes living with “Mamaw and

Papaw” and visiting with his paternal grandparents but he does not like having

visitation with Tatum. He indicated that she forces him to do things that he does

not like to do such as keep a pocketknife in his pocket. He also stated that if he


                                         -5-
doesn’t do what she wants, she “takes stuff away.” He also disclosed that Jeff

keeps firearms in the home. He stated that he does not get along with Jeff. He has

not been told that Jeff is moving. He does not want to go live with his mother.

                Following that hearing the proposed findings of fact and conclusions

of law filed on behalf of the Baileys were adopted by the commissioner.

Exceptions were filed on behalf of Tatum and the matter was heard before the trial

court. Tatum’s exceptions were overruled. This appeal followed.

                Although her arguments are far from clear, it appears that Tatum

argues that the district court did not have jurisdiction to award permanent custody

to the Baileys. She also asserts that since there has been no showing that the

Baileys were de facto custodians, they had no standing to seek custody. Finally,

she claims that the circuit court erred in failing to appoint a guardian ad litem for

S.S.

                The Baileys have noted that Tatum has failed to make appropriate

citations to the record which would indicate where her claims of error are

preserved. CR4 76.12(4)(c)(v). Therefore, the Baileys argue that her claims must

be reviewed under the “manifest injustice” standard requiring a determination of

whether there was a “substantial possibility” that the results would have been

different if the error had not occurred.


4
    Kentucky Rules of Civil Procedure.

                                           -6-
                They next assert that since Tatum’s petition was an original custody

action the best interest analysis set forth in KRS5 403.270 was applicable and

therefore the trial court properly considered the district court’s custody award as

relevant to the circumstances of S.S.’s placement. KRS 403.270(2)(j). Further, the

Baileys argue that the trial court did not err in its determination that they had

standing as de facto custodians. Finally, they state that, while there was some

confusion as to whether the record reflected that S.S. or his father was appointed a

guardian ad litem, it was clarified when the court sustained Tatum’s exception No.

1 to the commissioner’s findings of fact and conclusions of law. Regardless, they

note that Tatum did not request that an appointment be made for S.S.

                                 STANDARD OF REVIEW

                The trial court’s findings of fact are reviewed pursuant to a clearly

erroneous standard, giving deference to the lower court’s opportunity to observe

witnesses and to judge their credibility and assess the weight to be given to their

testimony. If the trial court’s findings are supported by substantial evidence, they

will not be disturbed. Glodo v. Evans, 474 S.W.3d 550, 552-53 (Ky. App. 2015)

(citing Sherfey v. Sherfey, 74 S.W.3d 777, 782 (Ky. App. 2002)). However, this

Court’s review of the trial court’s application of the law to those facts is de novo.

Id.


5
    Kentucky Revised Statutes.

                                            -7-
                                     ANALYSIS

             I.    Preservation:

             CR 76.12(4)(c)(v) requires an appellant to set forth in his brief where

and how an issue was preserved for appeal. CR 76.12(8)(a) provides that “failure

to comply with any substantial requirement of this Rule 76.12” may result in a

brief being stricken and the appeal being dismissed. Commonwealth v. Roth, 567

S.W.3d 591, 593 (Ky. 2019).

             Clearly, Tatum has failed to properly cite where her arguments are

preserved. Although this Court would be well within the law to strike her brief for

failure to comply, as this matter involves the care and custody of a minor child the

Court is inclined to proceed with its analysis.

             In the recent case of Ford v. Commonwealth, 628 S.W.3d 147 (Ky.

2021), the Court re-examined the options available to a reviewing court where a

litigant fails to comply with the Civil Rules. It reiterated the options: ignore the

deficiency, strike the brief, or review for manifest injustice only as set forth in

Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010) (citing Elwell v. Stone, 799

S.W.2d 46, 47 (Ky. App. 1990)). However, the Court limited the option of

employing the manifest injustice standard of review “only for errors in appellate

briefing related to the statement of preservation.” Id. at 155.




                                          -8-
                The Court reasoned that where a party fails to advise the reviewing

court of where his error is preserved, the appellate court may treat it as unpreserved

and therefore may review it for palpable error as provided in RCr6 10.26, upon a

showing that a “substantial right” has been affected by the error thereby resulting

in “manifest injustice.” As there can be no more “substantial right” than that of a

parent to raise her own child, we will review this matter under the manifest

injustice standard.

                II.   Jurisdiction:

                Although Tatum has quoted KRS 620.027, she fails to recognize its

import. It states, “The District Court has jurisdiction, concurrent with that of the

Circuit Court, to determine matters of child custody and visitation in cases that

come before the District Court where the need for a permanent placement and

custody order is established as set forth in this chapter.” (Emphasis added.) Such

matters refer to dependency, neglect, and abuse actions, not original custody

proceedings filed in circuit court.

                KRS 620.027 further provides that, “[i]n any case where the child is

actually residing with a grandparent in a stable relationship, the court may

recognize the grandparent as having the same standing as a parent for evaluating

what custody arrangements are in the best interest of the child.” In L.D. v. J.H.,


6
    Kentucky Rules of Criminal Procedure.

                                            -9-
350 S.W.3d 828, 830-31 (Ky. App. 2011), this Court specifically held that

“because this matter originated as a dependency, abuse and neglect case under

KRS Chapter 620, Appellees’ [grandparents’] standing is conferred by virtue of

KRS 620.027[.]” Therefore, the grandparents in that case had no need to make a

showing of de facto custodian status.

              In this case, the district court’s award of permanent custody to the

Baileys was never appealed. Tatum never filed a motion pursuant to KRS 620.110

for immediate entitlement to the child. Under these circumstances, it appears that

her petition is more properly treated as one pursuant to KRS 403.340, for

modification of an existing custody order rather than an original petition to

establish custody. London v. Collins, 242 S.W.3d 351, 356 (Ky. App. 2007).

However, KRS 403.340(3)(c) also requires best interest findings pursuant to KRS

403.270(2). As this Court may affirm a lower court for any reason supported by

the record, and the appropriate findings have been made, there is no impediment to

the Court’s ability to affirm. McCloud v. Commonwealth, 286 S.W.3d 780, 786

(Ky. 2009).

              KRS 403.270(2) requires a court making a custody determination to

consider “all relevant factors” including:

              (a) The wishes of the child’s parent or parents, and any
              de facto custodian, as to his or her custody;




                                         -10-
(b) The wishes of the child as to his or her custodian,
with due consideration given to the influence a parent or
de facto custodian may have over the child’s wishes;

(c) The interaction and interrelationship of the child with
his or her parent or parents, his or her siblings, and any
other person who may significantly affect the child’s best
interests;

...

(e) The child’s adjustment and continuing proximity to
his or her home, school, and community;

...

(h) The extent to which the child has been cared for,
nurtured, and supported by any de facto custodian;

...

(j) The circumstances under which the child was placed
or allowed to remain in the custody of a de facto
custodian, including whether the parent now seeking
custody was previously prevented from doing so as a
result of domestic violence as defined in KRS 403.720
and whether the child was placed with a de facto
custodian to allow the parent now seeking custody to
seek employment, work, or attend school; and

(k) The likelihood a party will allow the child frequent,
meaningful, and continuing contact with the other parent
or de facto custodian, except that the court shall not
consider this likelihood if there is a finding that the other
parent or de facto custodian engaged in domestic
violence and abuse, as defined in KRS 403.720, against
the party or a child and that a continuing relationship
with the other parent will endanger the health or safety of
either that party or the child.


                            -11-
             In this case, the court clearly considered the wishes of Tatum and the

Baileys, as well as those of S.S. KRS 403.270(2)(a)(b). The court also examined

the relationship that S.S. has, not only with the parties, but with the Isons and Jeff

Adams, those individuals he was most likely to encounter in association with the

parties. KRS 403.270(2)(c). The court, through its commissioner, took pains to

interview S.S. and gain insight into his “adjustment and continuing proximity to

his or her home, school, and community[.]” KRS 403.270(2)(e). However, it

made no specific findings as to this factor, nor did the court make findings as to

KRS 403.270(f), (g), and (i).

             As to KRS 403.270(h), the court found that the Baileys have seen to

the medical, educational, and financial needs of S.S. since 2011. Further, the court

described the circumstances of the Bailey’s permanent custody award from the

district court in the dependency, neglect, and abuse action. KRS 403.270(j).

             The trial court recognized that the Baileys allowed Tatum visitation as

they deemed appropriate during the intervening years and that after she filed her

petition for custody, they entered an agreed temporary order allowing visitation

during the pendency of the circuit court action. The court did not make a specific

finding regarding the likelihood of “frequent, meaningful, and continuing contact”

with Tatum. KRS 403.270(2)(k). However, the court did not indicate that its




                                         -12-
failure to do so was the result of the domestic violence order which she has in force

against Mr. Bailey.

             The trial court’s findings were clearly adequate pursuant to CR 52.01,

encompassing all the factors “relevant” to its determination that it is in the best

interest of S.S. to remain in the permanent custody of the Baileys, denying Tatum’s

petition.

             III.     Guardian ad litem:

             Tatum appears to misunderstand the role of a guardian ad litem. She

suggests that one should have been appointed to be present with her son during his

interview with the domestic relations commissioner to ensure that his statements

were free of coercion. Pursuant to the Family Court Rules of Procedure and

Practice7 Rule 6, a court “may” appoint a guardian ad litem for a child in a custody

proceeding upon motion of a party or upon the court’s own motion. However,

there is no statutory or other mandate for such an appointment and Tatum made no

motion for the trial court to do so. Morgan v. Getter, 441 S.W.3d 94, 96 (Ky.

2014). We can find no error here.

                                   CONCLUSION

             For the foregoing reasons, we affirm the findings of fact and

conclusions of law of the Letcher Circuit Court.


7
    FCRPP.

                                           -13-
           ALL CONCUR.



BRIEF FOR APPELLANT:          BRIEF FOR APPELLEE:

Tatum Beth Bailey, pro se     Danny Lee Lunsford, Jr.
Linefork, Kentucky            Harlan, Kentucky




                            -14-